IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40873
                         Summary Calendar


RLN INDUSTRIES, INC.,

                     Plaintiff,

versus

TEXAS COMBUSTION SYSTEMS, INC., ET AL.,

                     Defendants,

TEXAS COMBUSTION SYSTEMS, INC.; MIKE MURPHY,
individually,

                     Defendants-Third Party Plaintiffs-Appellants,

versus

GILBERT L. GOMEZ, Sergeant,

                     Third Party Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-00-CV-727
                      --------------------
                         April 23, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Texas Combustion Systems, Inc. (TX Combustion) and Mike

Murphy appeal the district court’s grant of summary judgment and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40873
                                -2-

dismissal of their counterclaims against Sergeant Gilbert Gomez.

They argue that Sergeant Gomez violated their due process rights

when, under a threat of arrest, he forced Murphy to return

equipment to the premises of RLN Industries, Inc. (RLN).    Murphy

and TX Combustion also contend that the district court abused its

discretion when it denied their request to continue consideration

of the summary judgment motion to allow additional discovery.

     Our de novo review of the record reveals that the district

court was correct in determining that Sergeant Gomez’s actions

were not unreasonable, that he was protected by qualified

immunity and official immunity, and that TX Combustion’s and

Murphy’s conversion claim was without merit.    Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986); FED. R. CIV. P. 56(c);

Mangieri v. Clifton, 29 F.3d 1012, 1016 (5th Cir. 1994).     The

district court also did not abuse its discretion in denying the

motion to continue the summary judgment motion to allow

additional discovery.   See FED. R. CIV. P. 56(f); Washington v.

Allstate Ins. Co., 901 F.2d 1281, 1285 (5th Cir. 1990); Pierce v.

Smith, 117 F.2d 866, 871 n.5 (5th Cir. 1997).

     AFFIRMED.